8:19-cr-00028-BCB-MDN Doc # 157 Filed: 08/03/20 Page 1 of 2 - Page ID # 483




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                     8:19-CR-28

     vs.
                                                                     ORDER
GARY FELLOWS,

                    Defendant.


     Defendant has filed a pro se motion for compassionate release (Filing 155) pursuant to 18
     U.S.C. § 3582(c)(1)(A), which permits a defendant (after exhausting administrative
     remedies) to move for reduction of a term of imprisonment based upon “extraordinary and
     compelling reasons.” Additionally, Defendant filed a separate motion for appointment of
     counsel. Filing 156. On its initial review of the defendant’s compassionate release motion,
     the Court finds that the defendant has at least colorable claim under § 3582(c)(1)(A), and
     that appointment of counsel would help the Court determine whether the defendant merits
     relief under that section. Accordingly,

     IT IS ORDERED:

 1. Defendant’s Motion for Appointment of Counsel (Filing 156) is granted. The Federal
    Public Defender for the District of Nebraska is appointed to represent the defendant for the
    limited purpose of determining whether there are extraordinary and compelling reasons to
    reduce Defendant's term of imprisonment;

 2. In the event the Federal Public Defender should decline this appointment because of a
    conflict of interest or on the basis of the Amended Criminal Justice Act Plan, the Federal
    Public Defender shall provide the Court with a draft appointment order (CJA Form 20)
    bearing the name and other identifying information of the CJA Panel attorney identified in
    accordance with the Amended Criminal Justice Act Plan for this district;

 3. If upon his review the Federal Public Defender should conclude that Defendant's motion is
    frivolous, the Federal Public Defender may move to withdraw as counsel;

 4. The government shall respond to Defendant’s motion on or before August 10, 2020. The
    Federal Public Defender shall promptly file any supplementary briefing or evidence
    necessary to the Court’s disposition of the motion. Absent an extension, Defendant’s
    motion shall be deemed submitted as of August 11, 2020; and
8:19-cr-00028-BCB-MDN Doc # 157 Filed: 08/03/20 Page 2 of 2 - Page ID # 484




 5. The Office of U.S. Probation and Pretrial Services is authorized to disclose Presentence
    Investigation Reports to the Federal Public Defender and the United States Attorney for
    the purpose of evaluating the defendant’s motion. The Federal Public Defender shall
    provide the Presentence Investigation Report to any subsequently appointed or retained
    counsel. In accordance with the policy of the Federal Bureau of Prisons, no Presentence
    Investigation Report shall be provided to inmates.

 Dated this 3rd day of August, 2020.

                                                BY THE COURT:



                                                _______________________________
                                                Brian C. Buescher
                                                United States District Judge
